ORMOND, J.
— This writ of error is prosecuted, to reverse a decree of the chancellor, dismissing a bill in chancery, at the costs of the defendant in the court below. The only error complained of, is, that costs were improperly adjudged against the present plaintiff.
The general rule is, that costs do not, in chancery, as a necessary consequence, follow the event of the cause; but that the chancellor may direct the costs to be paid by either party, or jointly by both, as justice may require.
It has, however, been decreed by this court, that a writ of error will not lie, to reverse a decree for costs only ; but if the decree be open for investigation on other points, it will be reformed also as to the matter of costs—(4 Stewart & Porter, 138.)
No question is made here, but that relating to the costs, and this being a question of practice, rather than of principle, we do not think it proper to disturb the former decisions of this court.
The decree of the court below is affirmed, at the costs of the plaintiff in error.